      Case 5:18-cr-00258-EJD Document 492-16 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)

 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8   mhaag@orrick.com; rluskey@orrick.com;
     scazares@orrick.com
 9
     Attorneys for Defendant
10   RAMESH “SUNNY” BALWANI

11

12                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                   Case No. 5:18-cr-00258-EJD
17
                       Plaintiff,                [PROPOSED] ORDER GRANTING
18                                               DEFENDANT RAMESH “SUNNY”
           v.                                    BALWANI’S ADMINISTRATIVE
19                                               MOTION TO SEAL EXHIBITS A, C, F–
     HOLMES, et al.,                             M, O, T, W, AND X TO THE
20                                               DECLARATION OF JEFFREY B.
                       Defendants.               COOPERSMITH IN SUPPORT OF
21                                               MOTION TO DISMISS SECOND AND
                                                 THIRD SUPERSEDING
22                                               INDICTMENTS

23                                               Judge:   Honorable Edward J. Davila

24

25

26

27

28
                                                          [P ROPOSED] ORDER GRANTING DEFENDANT B ALWANI ’S
                                                            ADMIN MOTION TO S EAL, C ASE NO. 18-CR-00258-EJD
      Case 5:18-cr-00258-EJD Document 492-16 Filed 08/28/20 Page 2 of 2



 1                                       [PROPOSED] ORDER

 2          On August 28, 2020, Defendant Ramesh “Sunny” Balwani submitted an Administrative

 3   Motion to File Under Seal (the “Motion to Seal”) Exhibits A, C, F–M, O, T, W, and X to the

 4   Declaration of Jeffrey B. Coopersmith in support of Mr. Balwani’s Motion to Dismiss Second

 5   and Third Superseding Indictments Based on Pre-Indictment Delay (“Motion to Dismiss”).

 6          The Court, having reviewed the Motion to Seal, its Declaration in support thereof, finds

 7   compelling reasons and hereby GRANTS the Motion to Seal.

 8          Accordingly, Mr. Balwani’s Exhibits A, C, F–M, O, T, W, and X to the Declaration of

 9   Jeffrey B. Coopersmith in support of the Motion to Dismiss shall remain under seal.

10          IT IS SO ORDERED.

11

12   Dated: ________________
                                                  HONORABLE JUDGE EDWARD J. DAVILA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              [P ROPOSED] ORDER GRANTING DEFENDANT B ALWANI ’S
                                                   1          ADMIN MOTION TO S EAL, C ASE NO. 5:18-CR-00258-EJD
